                Case 21-12609-AJC          Doc 31   Filed 07/06/21    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

In re:

PERFORMANCE INSURANCE COMPANY SPC                                    Chapter 15

         Debtor in a Foreign Proceeding.                             Case No.: 21-12609-AJC

________________________________________/

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
                   OF PAPERS AND ELECTRONIC NOTIFICATION

         PLEASE TAKE NOTICE that Paul J. Battista, Esq., John H. Genovese, Esq. and the law

firm of Genovese Joblove & Battista, P.A. (the “GJB Law Firm”) hereby enter their appearance as

counsel on behalf of the following Segregated Portfolios: (i) Gen-1 Insurance Company SP; (ii)

Greystone Insurance Company SP; (iii) Prewett Insurance SP; (iv) Smart Insure SP; and (v)

Triangle RGK SP. In accordance with Bankruptcy Rule 2002 and Local Rule 9010-1, all parties

are requested to serve copies of any and all motions, pleadings, reports and/or documents of any

kind filed in these proceedings, whether filed by the Court, the Debtor, or any other party in

interest, upon said counsel.

         In addition, it is respectfully requested that pursuant to Rule 2002(g), the following be

added to the Court’s Mailing Matrix:

                                    Paul J. Battista, Esq.
                                   John H. Genovese, Esq.
                               Genovese Joblove & Battista, P.A.
                                 100 SE 2nd Street, 44th Floor
                                    Miami, Florida 33131
                                     Tel: (305) 349-2300
                                Email: pbattista@gjb-law.com
                                Email: jgenovese@gjb-law.com

Dated this 6th day of July 2021.
               Case 21-12609-AJC        Doc 31     Filed 07/06/21     Page 2 of 2




                                            Respectfully submitted,

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Attorneys for Gen-1 Insurance Company SP,
                                            Greystone Insurance Company SP,
                                            Prewett Insurance SP, Smart Insure SP, and
                                            Triangle RGK SP
                                            100 Southeast 2nd Street, Suite 4400
                                            Miami, Florida 33131
                                            Telephone: (305) 349-2300
                                            Facsimile: (305) 349-2310

                                            By: /s/ Paul J. Battista
                                                    Paul J. Battista, Esq.
                                                    Florida Bar No. 884162
                                                    pbattista@gjb-law.com
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Appearance

has been served via CM/ECF Notification to all parties registered to receive electronic notice on

this 6th day of July 2021.

                                            By: /s/ Paul J. Battista
                                                    Paul J. Battista, Esq.




                                               2
